This is a companion case to No. 24059, entitled Frank Russell, Individually, and Frank Russell, Trustee, v. Paul Walker, Roy Hughes, and C.C. Childers, members of and composing the Corporation Commission of the State of Oklahoma, and E.G. Dahlgren, this day decided. Russell v. Walker, 160 Okla. 145,15 P.2d 114.
With the exception of the name of the petitioner, the facts, issues, and the rule of law are the same. The decision adopted in that case is adopted as the decision in this case.
The petition for a writ of prohibition is denied.
LESTER, C. J., and CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., and MOORE, Special J., concur. CLARK, V. C. J., concurs in judgment and dissents as to reasons given. RILEY, J., absent. HEFNER, J., disqualified.
Note. — See under (1) annotation in 24 A. L. R. 307; 78 A. L. R. 834; 6 Rawle C. L. 212, (6) 22 Rawle C. L. 9; R. C. L. Perm. Supp. P. 5168; R. C. L. Pocket Part, title "Prohibition," § 8.